 In the Matter of ORE STEAMSHIP CORPORATIONandSEAFARER'SINTERNATIONAL UNION OF NORTH AMERICA'Case No. R-2519AMENDMENT TO DECISION AND DIRECTION OFELECTIONSeptember 3, 1941On May 20, 1941,the National Labor Relations Board, herein calledthe Board,issued a Decision and Direction of Election in the above-entitled proceeding.'On June 4, 1941,the Board issued an Amend-ment to Direction of Election 2At the request of all the parties,the Board hereby amends itsDecision and Direction of Election issued on May 20,1941,by strikingtherefrom the second paragraph under Section V and substitutingtherefor the words"We shall direct that elections on the Company'sships shall be conducted as soon as convenient and beginning aspromptly as practicable after the date of this Direction of Election,under the direction and supervision of the Regional Director, whoshall determine in his discretion the exact time, place,and procedurefor posting notices of election and for balloting on each ship, pro-vided,however, that each vessel will be posted with a notice of elec-tion, a sample ballot, a list of employees eligible to vote, and a noticeof the time and place where balloting will be conducted,by the masterof the vessel either at the Panama Canal or upon picking up the pilotin the Chesapeake Capes, when request for such action is made by theRegional Director,or, in the event that the vessel is to be posted andoted in the same port without an intervening trip, at least 18 hoursbefore balloting is conducted."'131 N. L. R B. 1151.232 N. L R B. 292.35 N. L. R B., No. 28146